Exhibit 10.1

 

[eximg_001.jpg] 

Storgatan 23 C

114 55 Stockholm

Sweden

 

info@neonode.com

www.neonode.com

www.linkedin.com/company/neonode

 

[eximg_002.jpg] 

 

employment agreement

 

This employment agreement (the “Employment Agreement”) is entered into on this
day between

 

Neonode Inc. a Delaware Corporation, Storgatan 23 C, 114 55 Stockholm
(“Neonode”); and Håkan Persson personal identity no. Södra Lillvägen 19, 23631
Höllviken, Sweden (Employee)

 

1employment, Term and position

 

1.1The Employee is hereby employed as CEO (“Position”) at Neonode.

 

1.2The employment shall commence latest on 2018-04-01 (“Commencement Date”). The
employment shall last until further notice.

 

1.3The Company and Håkan Persson, (jointly the “Parties”) agree that the Swedish
Employment Protection Act (Sw. lagen om anställningsskydd (1982:80)) shall not
apply to this Agreement.

 

1.4As from the Commencement Date, the Employee’s employment is governed by the
terms and conditions of this Employment Agreement between the parties. This
Employment Agreement overrules and supersedes all previous agreements between
the parties.

 

1.5The Employee’s place of work is the Stockholm office or at such other
locations in Sweden or abroad where Neonode conducts business from time to time.
In order to safeguard Neonode’s interests in the best way, the Employee is
expected to travel within as well as outside Sweden as an important part of the
employee duties. No further reimbursement is paid for the performance of the
duties in addition to what is set out in this Employment Agreement.

 

2duties and responsibilities

 

2.1The Employee shall during the employment diligently and faithfully perform
such duties and responsibilities and exercise such powers as may from time to
time be assigned to the Employee. The Employee is obligated to perform the
Employee’s obligations in accordance with the instructions in the Corporate
Governances issued by , from time to time, issued by the Board of Neonode.

 

 

 2

 

2.2For the purpose of this Employment Agreement, a company is considered to be
an “affiliated company” if it is a legal entity that either directly or
indirectly controls, or is controlled by, Neonode.

 

3Loyalty

 

This Employment Agreement is based on the mutual loyalty and trust between the
parties. The Employee shall in all situations safeguard and promote Neonode’s
and its affiliated companies’ interests as well as devote the entire Employee’s
working hours to Neonode. Without the prior written approval of the management,
the Employee may not engage, either directly or indirectly, in any other
professional or commercial business, regardless of whether said business
activity competes with Neonode’s business or not. The foregoing shall not,
however, prevent the Employee from owning or investing in financial instruments
listed on a Swedish or foreign stock exchange.

 

4REmuneration and other benefits

 

4.1The Employee is entitled to a gross monthly salary amounting to 166,000 SEK
per month. The salary is paid in accordance with Neonode’s prevalent payment
routines. The gross monthly salary will be reviewed in February 2019 and will
thereafter be reviewed on an annual basis. Neonode is under no obligation to
award an increased salary following a salary review. There shall be no review of
the salary after notice has been given by either party to terminate the
employment.

 

4.2The parties acknowledge that the Position may require overtime work in
relation to which no additional compensation will be paid. Overtime work has
been taken into consideration, inter alia, when determining the salary level and
other benefits according to this Employment Agreement.

 

4.3In addition to the payments set out in Clauses 4.1 above, the Employee is
entitled to receive a yearly bonus during 2019 and in each subsequent year up to
a maximum of 50% of his total yearly salary based on his performance as CEO and
the financial performance of Neonode.

 

4.4The Employee is entitled to preventive health care allowance (Sw.
friskvårdsbidrag) in accordance with Neonode’s from time to time applicable
health care allowance policy. Such allowance may, however, not exceed SEK 2,000
per annum.

 

4.5The Employee is not, in addition to what is stipulated in this Employment
Agreement, entitled to any additional remuneration for the Employee’s duties.

 

5Pension and Insurance

 

5.1The Employee is entitled to pension and insurance benefits in accordance with
Neonode´s policy as applicable from time to time. The Company will make a
pension provision for the CEO of 25% of the monthly base salary.

 

5.2In addition to Clause 5.1 above, Neonode undertakes to supply occupational
group life insurance (Sw. Tjänstegrupplivförsäkring), industrial (occupational)
injury insurance (Sw. Trygghetsförsäkring vid arbetsskada), disability pension
insurance (Sw. Sjukpensionsförsäkring) according to ITP and work travel
insurance.

 

 

 3

 

6holiday

 

The Employee is entitled to thirty (30) days of paid holiday per annum. Holiday
shall be taken after agreement with Neonode´s management and in accordance with
Neonode’s policies applicable from time to time. The calculation of holiday pay
is made in accordance with the provisions under the Swedish Annual Leave Act
(Sw. Semesterlagen (1977:480)). The Employee is entitled to holiday in advance
(Sw. förskottssemster). Neonode is entitled to offset holiday pay made in
advance against salary and accrued holiday pay at the termination of employment
in accordance with the Swedish Annual Leave Act.

 

7sick pay

 

In the event of sickness, the Employee shall be entitled to sick pay in
accordance with Swedish statutory requirements, with the exception that the
Company will compensate the employee for the difference between the compensation
from the Swedish insurance system (“Försäkringskassan”) and 75% of the salary
from day 15 up to day 90 after the sick leave occurred.

 

8Expenses

 

The Employee shall, upon submission of appropriate receipts, receive
reimbursement for reasonable and pre-approved out-of-pocket business expenses
properly incurred by the Employee in connection with the Employee’s duties.
Neonode will also reimburse the Employee for any reasonable business travel
expenses which the Employee incurs in connection with the Employee’s duties,
subject to and in accordance with the from time to time applicable business
travel policy (or equivalent), or, where applicable, in accordance with a
specific agreement to be agreed upon by Neonode and the Employee. Reimbursement
is subject to the Employee providing Neonode with appropriate receipts and/or
invoices.
 

9Personal Data and IT Security

 

9.1The Employee confirms that Neonode has informed the Employee of the
principles governing Neonode’s processing employees' personal data in accordance
with the Personal Data Act (1998:204) ( Sw. Persondatalagen, PUL) and that the
Employee has given consent thereto.

 

9.2The Employee undertakes to comply with Neonode’s, and its affiliated
companies’, from time to time applicable policies regarding the use of Neonode’s
(and its affiliated companies’) computers, e-mail system, Internet services and
software programs. The Employee is aware that Neonode has full access to all
files, e-mail correspondence and document handling systems as well as full
access to all Internet usage which is stored in Neonode’s IT system.

 

 

 4

 

10Intellectual Property RIghts

 

10.1Without any additional compensation, Neonode is the sole owner of all rights
(and has the exclusive right of disposition to all rights), including but not
limited to all intellectual property rights, to any results and material made,
designed or produced by the Employee within the frame of the Employee’s
employment. Accordingly, Neonode is entitled to modify and/or further develop
any results, material or intellectual property rights as well as to transfer or
license the rights to such results, material or intellectual property rights to
third parties.

 

10.2The Employee is obliged to and agrees to support and procure that Neonode,
at any time during the employment or after its expiration, can fully profit from
the rights relating to Clause 10.1 above. Accordingly, the Employee is, inter
alia, obliged to prepare any documentation which Neonode, at its sole
discretion, deems necessary or desirable in order to protect, register and/or
maintain Neonode’s rights according to Clause 10.1 above, including but not
limited, where necessary, to transfer (without the right to any additional
compensation) any such rights to Neonode.

 

11Termination

 

11.1The employment may be terminated with a 6 months’ notice from each party,
during which time the employee is entitled to receive his monthly salary and all
other employment benefits applicable at the point of termination. The board have
however the right to exempt the employee from his position during the
termination period. Upon termination for material breach (väsentligt
avtalsbrott), the employee shall not receive any severance.

 

11.2The Employee acknowledges that the Employee’s obligations according to
Clause 12 (Confidentiality) will continue to remain in force after the
expiration of this Employment Agreement, regardless of the reasons for the
expiration.

 

11.3Upon termination of the employment or at any earlier point in time when the
Employee leaves the Employee’s position, the Employee shall return any business
material, reports, documents and other property (e.g. computer programs and
software), including copies thereof (stored electronically or otherwise), which
have been entrusted to the Employee or which have come into the Employee’s
possession in connection with the employment. Such material is always Neonode’s
property.

 

12Confidentiality

 

12.1The Employee may not make use of, transfer or otherwise disclose to a third
party, neither during the employment nor after its expiration, such information
regarding Neonode or its affiliated companies or regarding Neonode’s or its
affiliated companies’ businesses, that Neonode wishes to remain confidential.

 

12.2For the purpose of this Clause 12, “information” is considered to be all
information, including but not limited to information regarding products,
materials, pricing, market and sales strategies, management and Neonode’s (or
its affiliated companies’) customers and clients, regardless of whether the
information is of technical, of commercial or of any other nature, and
regardless of whether the information is documented in writing or otherwise.

 

 

 5

 

12.3The prohibition in Clause 12.1 shall not, however, apply where:

 

(a)it is required by this Employment Agreement, by law or mandatory regulations
that the information is disclosed, or

 

(b)the parties have agreed in writing that the information could be disclosed to
a third party, or

 

(c)the information is publicly known and has come to public knowledge in any way
other than by breach of the confidentiality undertakings in Clause 12.1 or any
other breach of this Employment Agreement.

 

13Post-termination restrictions

 

13.1In order to protect the confidential information of Neonode or of any
affiliated company referred to above under Clause 12 to which the Employee has
access as a result of the employment, the Employee covenants that the Employee
shall neither directly or indirectly, without the prior written consent from the
Chairman of the Board of Directors, for a period of twelve months following the
expiration of the employment:

 

(a)actively solicit the services of or entice away from Neonode or from any of
its affiliated companies or engage, whether on his own behalf or on behalf of
others, any person who is or was an executive director or a senior manager of
Neonode or of any of its affiliated companies at any time during the twelve
month period immediately preceding the date on which the Employee’s employment
with Neonode terminated; nor     (b)actively to a competing business solicit the
customer of or entice away from Neonode or from any of its affiliated companies
the customer or business of any person who is or was a customer of Neonode or of
any of its affiliated companies at any time during the twelve month period
immediately preceding the date on which the Employee’s employment with Neonode
terminated and with whom the Employee or one of his subordinates dealt with
during the said twelve month period.

 

13.2In the event of termination of the employment, the Employee undertakes not
to copy or use information regarding Neonode’s operations or otherwise utilise
Neonode’s contacts and materials.

 

14APPLICABLE LAW AND DISPUTE RESOLUTIOn

 

14.1This Employment Agreement shall be governed by the substantive laws of
Sweden.

 

15AMENDMENTS AND MODIFICATIONS

 

This Employment Agreement may not be amended nor modified unless agreed upon in
writing and signed by the parties.

 

___________________

 

 

  

 

This Employment Agreement has been executed in duplicate and the parties have
received one copy each.

 

Date: 2018-02-12   Date: 2018-02-12       NEONODE INC             Ulf Rosberg  
Håkan Persson Chairman of the Board    

 

 

 

